Allowable Subject Matter
	Claims 1-10, 12, 14-20 are allowed.

	Closest references found made of record: ("20060232408"|"20020032471"|"20110022411"|"20170180010"|"20160268980"|"20120050015"|"20130169416"|"20170237469"). The following is an examiner’s statement of reasons for allowance:  After performing an updated search, the following is allowable subject matter:
reader for medical implants configured to read signals of a medical implant, the reader for medical implants comprising: an impedance matching network; an antenna; and a transceiver chip; wherein: the transceiver chip is connected with the antenna through the impedance matching network; the transceiver chip is configured to produce a first communication signal with high frequency and transmit the first communication signal to the medical implant through the impedance matching network and the antenna; the medical implant receives the first communication signal and produces a second communication signal according to variation of parameters of the medical implant; the antenna is configured to receive the second communication signal and transmit the second communication signal to the transceiver chip through the impedance matching network; the transceiver chip is further configured to read signals of the medical implant according to the second communication signal; the transceiver chip is further configured to modulate the second communication signal into a low frequency signal, so that the first communication signal can be separated from the second communication signal in frequency and interference between the first communication signal and the second communication signal can be avoided; the transceiver chip comprises a power amplifier, a resistor and a signal processing module; the power amplifier comprises a first input port, a second input port, a first output port, a second output port, a voltage port and a signal output port; the first input port and the second input port are configured to receive a driving voltage signal; 2Application No. 15/207,659Docket No. 0001-002-71 the power amplifier is configured to produce the first communication signal with high frequency according to the driving voltage signal and transmit the first communication signal to the impedance matching network through the first output port and the second output port; the voltage port is electrically connected with a reference voltage through the resistor; the power amplifier is further configured to vary a DC current which flows through the resistor according to the second communication signal and read signals of the medical implant according to variation of the DC current; the signal processing module is configured to filter interference signals from the DC current, produce a filtered signal and transmit the filtered signal to an external electronic device through the signal output port; the power amplifier further comprises a symmetric inductor structure, a first amplifying module and a second amplifying module; the symmetric inductor structure is electrically connected with the voltage port; the first amplifying module comprises a first electronic switch and a second electronic switch which are connected in series with each other; the first electronic switch and the second electronic switch are N-type Metal-Oxide Semiconductor Field Effect Transistors, each comprising a gate electrode, a drain electrode and a source electrode; the gate electrode of the first electronic switch is electrically connected with the reference voltage, the drain electrode of the first electronic switch being electrically connected with the symmetric inductor structure and the first output port, the source electrode of the first electronic switch being electrically connected with the drain electrode of the second electronic switch; the gate electrode of the second electronic switch is electrically connected with the first input port and the source electrode of the second electronic switch is connected to the ground; the structure of the second amplifying module is the same as the structure of the first amplifying module while the second amplifying module comprises a third electronic switch and a fourth electronic switch which are connected in series with each other; 3Application No. 15/207,659Docket No. 0001-002-71 the third electronic switch and the fourth electronic switch are N-type Metal-Oxide Semiconductor Field Effect Transistors, each comprising a gate electrode, a drain electrode and a source electrode; the gate electrode of the third electronic switch is electrically connected with the reference voltage, the drain electrode of the third electronic switch being electrically connected with the symmetric inductor structure and the second output port, the source electrode of the third electronic switch being electrically connected with the drain electrode of the fourth electronic switch; and the gate electrode of the fourth electronic switch is electrically connected with the second input port and the source electrode of the fourth electronic switch is connected to the ground.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKUR JAIN whose telephone number is (571)272-9747.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
/ANKUR JAIN/          Primary Examiner, Art Unit 2649